Citation Nr: 1014817	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  03-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
February 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the Veteran service connection 
for a left knee disability.  The Board denied this claim in 
January 2006, and the Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In October 2006, the Veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the matter to the Board for further 
development and re-adjudication.  That same month, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the case to the Board for compliance with the terms 
of the joint motion.  In July 2007, the Board remanded the 
claim to the RO for further development and adjudication.  In 
November 2007, the RO again denied the claim via the issuance 
of a supplemental statement of the case (SSOC).  

The Board again denied the claim in March 2008, and the 
Veteran again appealed the decision to the Court.  In April 
2009, the Veteran's representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court again 
vacate the Board's decision and remand the matter to the 
Board for further development and re-adjudication.  
Specifically, the Veteran's representative contended that in 
its March 2008 decision, the Board failed to consider an 
etiological opinion favorable to the Veteran that was 
submitted to the Board in January 2008.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  That same month, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the case to the Board for compliance with the terms 
of the joint motion.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in January 2008, the 
Veteran submitted the additional evidence identified above.  
The Board further acknowledges that this evidence was 
received by the Board in January 2008 but appears not to have 
been associated with the Veteran's claims file prior to the 
March 2008 denial issued by the Board.  Regardless, as 
required by law, VA is bound to consider this favorable 
evidence in its decisions.  The Board notes that the Veteran, 
through his representative, specifically declined to waive 
initial RO consideration of this evidence in writing.  Thus, 
as discussed below, the Board is herein remanding review of 
this evidence to the RO in the first instance.  See 38 C.F.R. 
§ 20.1304 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Chicago, Illinois.  VA will notify the 
Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that in a March 2010 letter, the 
Veteran's attorney indicated that the Veteran continues to 
receive treatment for his left knee disability at the Edward 
Hines, Jr., VA Hospital in Hines, Illinois.  However, the 
Board notes that no records from the Hines VA facility more 
recent than February 2007 are present in the Veteran's claims 
file.  The Board notes that VA is required by the VCAA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from both Federal and private sources.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
since February 2007 from the Hines VA facility and associate 
them with the claims file.  The AOJ must further request that 
the Hines VA facility provide a negative response if no such 
records are available.

The Board further acknowledges that, in the January 2008 
etiological opinion offered by the Veteran's private 
physician, the physician indicated that he had been providing 
the Veteran with treatment for his left knee disability.  
However, it is unclear from the January 2008 statement for 
how long the Veteran has been receiving treatment from the 
provider.  Further, the Board notes that no such treatment 
records have been associated with the claims file; the 
Veteran appears not to have submitted these records, and-
with the exception of the January 2008 nexus opinion, as well 
as a short letter dated in September 2007-no records of any 
treatment from the private provider are present in the 
Veteran's claims file.  As noted above, VA is required by the 
VCAA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include 
relevant records from both Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1).  
Therefore, as the identified medical records may have a 
bearing on the Veteran's claim, the agency of original 
jurisdiction (AOJ) must request clarification from the 
Veteran as to the time period during which he has received 
treatment from the private provider and then attempt to 
obtain any examination or treatment records from the 
Veteran's private primary care provider and associate them 
with the claims file.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  In addition, certain chronic diseases, such 
as arthritis, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that he has a left knee disability 
as a result of his time on active duty.  Specifically, the 
Veteran claims that he injured his left knee and was treated 
in service; that injury, he claims, has led to his current 
problems with his left knee.  The RO previously denied the 
Veteran's claim on the basis that the Veteran was not found 
to have a left knee disability at the time of his separation 
from service.  

Regarding diagnosis of the Veteran's disability, the Board 
first acknowledges that the Veteran's service treatment 
records reflect that at his January 1964 entrance report of 
medical examination, he was found to have normal bones, 
joints, and muscles.  He was treated in November 1964 for 
what was diagnosed as a left knee sprain.  Report of medical 
examination in December 1966, pursuant to the Veteran's 
separation from active duty, again found him to have no 
musculoskeletal defects.  On his separation report of medical 
history, the Veteran specifically responded "No" when asked 
if he had problems with a "trick" or locked knee.  
Similarly, at a VA examination conducted in September 2002 
pursuant to an unrelated service connection claim, the 
Veteran described having a number of problems from service 
but made no reference to suffering from left knee pain or a 
left knee disability.  On examination of his extremities, the 
VA examiner found 5/5 strength throughout with no cyanosis, 
clubbing, or edema, and the Veteran's gait and station were 
found to be normal.  The report reflects no complaints or 
findings of any knee problem.  

As discussed above, post-service medical records reflect that 
the Veteran's private treatment provider has treated the 
Veteran for left knee pain; he has also received ongoing 
treatment at the Hines VA facility for what has been 
identified as degenerative joint disease in the left knee, 
with which he was diagnosed as early as May 2003.  In that 
connection, the Board notes that the Veteran submitted a 
September 2007 statement from a private physician that 
states, "The above patient [sic] current knee problem may be 
due to injury he sustained while in the military."  
Similarly, the same private physician submitted a follow-up 
letter dated in January 2008 indicating that he had treated 
the Veteran on an ongoing basis for his left knee pain, which 
the physician stated caused the Veteran difficulty in 
ambulating and necessitated pain medication.  The physician 
concluded that it "is felt that this pain was due to a 
previous injury while he was in the military."  As noted 
above, the record thus suggests that the Veteran has sought 
ongoing treatment with a private treatment provider for his 
left knee problems.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has 
firsthand knowledge, such an injury during service, or 
symptoms of a current left knee disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2009) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he injured 
his left knee while in service and that he has had pain in 
the knee that has continued to the present.  The Board notes 
that the Veteran is qualified, as a lay person, to report 
that he suffered pain or injury during service that has 
continued to the present.  See Savage, 10 Vet. App. at 495.  
However, he is not competent to provide a medical opinion as 
to the onset of any current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Here, the Veteran has stated that he 
has had left knee  problems that have continued and worsened 
since his period of active duty.  As the Veteran is competent 
to testify to observable facts, such as in-service pain or 
injury and the continuity of symptoms from his time in 
service to the present, but is not competent to testify as to 
etiology of a current disability, the Board finds that there 
is insufficient competent medical evidence on file to make a 
decision on these issues and must therefore remand to obtain 
a medical examination and nexus opinion regarding the 
etiology of the Veteran's currently diagnosed left knee 
disability.  See McLendon, 20 Vet. App. 79.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
notes in addition that the failure of the physician to 
provide a basis for his or her opinion goes to the weight or 
credibility of the evidence.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has further 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although the Veteran's private treatment provider has 
addressed the presence of current left knee disability, the 
physician did not provide any rationale explaining his 
opinion that there is an etiological relationship between the 
Veteran's currently diagnosed disability and his time in 
service.  Because the private physician did not provide 
explanation for his medical nexus opinion concerning the 
Veteran's left knee disability, further development is 
required.  See 38 C.F.R. § 4.2 (2009) (providing that where 
an examination report does not contain sufficient detail, it 
is inadequate for evaluation purposes); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical 
examination report must contain clear conclusions with 
supporting data and a reasoned medical explanation connecting 
the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion must be supported by an analysis that the 
Board can consider and weigh against contrary opinions).  
Accordingly, remand is required.

In light of the Veteran's contentions and the medical 
evidence discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the Veteran in 
fact has a left knee disorder that is related to service.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the Veteran should be afforded 
a VA examination in order to obtain a current diagnosis based 
on both an examination and a thorough review of his claims 
file.  Specifically, the Veteran should be afforded an 
orthopedic evaluation in order to determine the current 
diagnosis or diagnoses of his claimed left knee disability.  
In addition to conducting a thorough physical examination, 
the designated examiner must provide a medical nexus opinion 
with respect to any identified left knee disorder.  The 
opinion must address whether the Veteran has a left knee 
disability that is attributable to the in-service injury he 
incurred in November 1964 or otherwise to his active military 
service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the Hines 
VA facility any available medical 
records pertaining to the Veteran's 
examination or treatment at that 
facility at any time since February 
2007.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received must be associated 
with the claims file. 

2.  The Veteran must be given 
opportunity to identify any other 
sources of treatment or evaluation, and 
he must be assisted in obtaining any 
such records.  In particular, the 
Veteran must be asked to specify the 
time period during which he has been 
treated by the private physician who 
provided the September 2007 and January 
2008 etiological opinions.

3.  After determining from the Veteran 
the relevant time period, the AOJ must 
obtain from the Veteran's private 
primary care provider, and any other 
provider identified by the Veteran, any 
available medical records pertaining to 
the Veteran's examination or treatment 
with the treatment provider(s) at any 
time since his separation from active 
duty.  The AOJ must request that a 
negative response be returned if no 
such records are available.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2009) as regards 
requesting records.  All records and/or 
responses received must be associated 
with the claims file. 

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA orthopedic 
examination and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  

The VA orthopedic examination is 
necessary to determine the nature and 
etiology of any current left knee 
disability shown to be present.  The VA 
examiner is requested to review the 
Veteran's claims file and medical 
history, examine the Veteran, and provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
current left knee disability is related 
to service including his November 1964 
left knee injury.  The reviewer's 
attention is called to the Veteran's 
medical history, his contentions and the 
September 2007 and January 2008 medical 
statements submitted from his private 
treatment provider along with any other 
medical statements which may be 
associated with the record.  The examiner 
must thoroughly review the Veteran's 
claims file, to include a copy of this 
remand, and indicate on the examination 
report that such review was conducted.  A 
well reasoned etiological opinion must be 
provided with a detailed explanation for 
all conclusions reached by the reviewer.  
Citations to the record or relevant 
medical principles should be included as 
necessary to explain the opinion(s) and a 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



